DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-19 objected to because of the following informalities:  
There is no claim 11, thus every claim subsequent is misidentified. In an effort for compact prosecution, the claims will be referred to as their numbers they appear in the claim set filed 8 February 2022.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukazawa et al (EP 3817526 A1).
As to claim 1, Fukazawa discloses a method of creating a part having multiple electrical current pathways, the method comprising: 
	providing a plastic work piece formed of a plateable resin material ([0006], [0017]); 
	depositing a conductive metal layer on the work piece via electroless deposition ([0022], [0149]) ; 
	removing a portion of the conductive metal layer via laser ablation and defining a path of removed material ([0111]-[0115], Fig. 2)
	defining a barrier between a first segment of the metal layer and a second segment of the metal material (spaces shown in Fig.2); and 
	electrically isolating the first segment of the metal layer from the second segment of the metal layer, wherein the first segment defines a first current pathway and the second segment defines a second current pathway. ([0171] Fig. 4 via showing only plating on one path 3 thus consisting being electrically isolated).


As to claim 2, Fukazawa further discloses wherein the path of removed material defines the entire barrier. (See Fig. 2).

As to claim 3, Fukazawa further discloses wherein an entire thickness of the metal layer is removed and the plateable resin material is exposed (See Fig. 2 exposing 1).

As to claim 4, Fukazawa further discloses wherein the barrier includes a recess defined between the first segment and the second segment. (See Fig. 2 recess in layer 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaVallee (US 2016/0333491 A1) in view of Fukazawa et al (EP 3817526 A1).
As to claim 1, LaVallee discloses a method of creating a part having multiple electrical current pathways (Title), the method comprising: 
	providing a plastic work piece formed of a plateable resin material (#100/110 [0021] in figures); 
	depositing a conductive metal layer on the work piece via electroless deposition (Fig. 1 Step 10 layer 108 in Figures); 
	removing a portion of the conductive metal layer and defining a path of removed material ([0025])
	defining a barrier between a first segment of the metal layer and a second segment of the metal material (via removal); and 
	electrically isolating the first segment of the metal layer from the second segment of the metal layer, wherein the first segment defines a first current pathway and the second segment defines a second current pathway. (Fig. 1 steps 20/26).
	LaVallee fails to explicitly disclose using laser ablation to remove the electroless plated layer.
	Fukazawa removing a portion of the conductive metal layer via laser ablation and defining a path of removed material ([0111]-[0115], Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the electroless layer using laser ablation as taught by Fukazawa in the method of LaVallee because it is a recognized specific process to remove electroless layer and create electrical isolation between plating areas and facilitates easy removal (See MPEP 2144.07 and Fukazawa [0112]).

As to claim 2, LaVallee further discloses wherein the path of removed material defines the entire barrier. (See Fig. 4).

As to claim 3, LaVallee further discloses wherein an entire thickness of the metal layer is removed and the plateable resin material is exposed (See Fig. 3).

As to claim 4, LaVallee further discloses wherein the barrier includes a recess defined between the first segment and the second segment. (See Fig. 4 recess in layers 108).

As to claim 5, LaVallee further discloses further comprising applying a resist material to the work piece, wherein the resist material is non-plateable, and the resist material defines at least a portion of the barrier ([0026] in using combinations of embodiments in creating the barrier). Further, it would have been obvious to combine embodiments to have used combination of electroless removal and resist deposition which provides the expected result of arriving at the same structure as shown in Fig. 2 in the routine application to combine embodiments as suggested in LaVallee.

As to claim 6, LaVallee further discloses wherein the resist material intersects the path of removed material, wherein the barrier includes the path of removed material and the resist material. (See Fig. 1).

As to claim 8, LaVallee further discloses further comprising applying electric current to the first and second segments of the work piece using multiple rectifiers (Fig. 4 #s 410/416).

As to claim 12, LaVallee further discloses wherein the resist material cures in place (See application of resist to Fig. 1 onto workpiece 100 thus it cures in place).

As to claim 13, LaVallee further discloses further comprising securing the work piece to a rack (Fig. 7 #s 402). As to the limitation of “wherein the step of applying laser ablation occurs while the work piece is secured to the rack”, said limitation would have been obvious to one of ordinary skill in the art as to select an appropriate time for laser ablation upon combination with Fukazawa since it provides the expected result of removing an electroless layer via laser ablation and when to perform it is merely selecting from two options with respect to the rack, either before or after the workpiece has been placed thereon. See MPEP 2143 E, 2144.04 IV C.

As to claim 14, , LaVallee discloses a method of creating a part having multiple electrical current pathways (Title), the method comprising: 
	providing a plastic work piece formed of a plateable resin material (#100/110 [0021] in figures); 
	depositing a conductive metal layer on the work piece via electroless deposition (Fig. 1 Step 10 layer 108 in Figures); 
	removing a portion of the conductive metal layer and defining a path of removed material ([0025])
	defining a barrier between a first segment of the metal layer and a second segment of the metal material (via removal); and 
	wherein the firs segment is electrically isolated from the second segment ([0023]).
	depositing a first electroplated layer to the first segment via electroplating, including passing a first current through the first segment through a first current pathway; (Fig. 1 steps 20/26).
	depositing a second electroplated layer to the second zone via electroplating, including passing a second current through the second segment through a second current pathway. (Fig. 1 steps 26).
	LaVallee fails to explicitly disclose using laser ablation to remove the electroless plated layer.
	Fukazawa removing a portion of the conductive metal layer via laser ablation and defining a path of removed material ([0111]-[0115], Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the electroless layer using laser ablation as taught by Fukazawa in the method of LaVallee because it is a recognized specific process to remove electroless layer and create electrical isolation between plating areas and facilitates easy removal (See MPEP 2144.07 and Fukazawa [0112]).

As to claim 16, LaVallee further discloses wherein the barrier is completely defined by the removed portion of the first layer of metal material (See Fig. 4).

As to claim 17, LaVallee further discloses further comprising applying a resist material to the work piece, wherein the resist material is non-plateable, and the resist material defines at least a portion of the barrier ([0026] in using combinations of embodiments in creating the barrier), wherein the resist material is non- plateable, wherein the resist material and the path of removed material combine to define the barrier ([0023]). Further, it would have been obvious to combine embodiments to have used combination of electroless removal and resist deposition which provides the expected result of arriving at the same structure as shown in Fig. 2 in the routine application to combine embodiments as suggested in LaVallee.

As to claim 18, LaVallee further discloses passing the first and second currents through the first and second current pathways, respectively, while the work piece is disposed in a single tank having a common plating solution ([0032]).

As to claim 19, LaVallee further discloses securing multiple work pieces to a rack ([0035]). As to the limitation of “wherein the step of applying laser ablation to the work piece is performed while the multiple work pieces are secured to the rack”, said limitation would have been obvious to one of ordinary skill in the art as to select an appropriate time for laser ablation upon combination with Fukazawa since it provides the expected result of removing an electroless layer via laser ablation and when to perform it is merely selecting from two options with respect to the rack, either before or after the workpiece has been placed thereon. See MPEP 2143 E, 2144.04 IV C.

As to claim 20, LaVallee further prior to depositing the first and second electroplated layers, depositing a common intermediate layer via electroplating on the first and second segments simultaneously ([0032]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaVallee, as modified by Fukazawa, as applied to claims 1 and 14 above, and further in view of Kieslich (US 2016/0101548 A1).
As to claims 7 and 15, LaVallee, as modified by Fukazawa, fails to disclose using a translucent resin for the plastic component.
	Kieslich discloses forming plastic components of a translucent resin ([0018]-[0019]) which is further metallized with patterns (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a translucent resin for the plastic component as taught by Kieslich in the method of LaVallee, as modified by Fukazawa, because said exchange of types of plastics amounts to a prima facie case of obviousness depending on the design choice in forming metallized plastic components to have provided the plastic with the appropriate amount of light transmission ability.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaVallee, as modified by Fukazawa, as applied to claims 1 above, and further in view of Darrow et al (US 3,450,606).
As to claims 9, LaVallee, as modified by Fukazawa, fails to explicitly disclose applying a mask to the work piece and spraying the resist material over the work piece and the mask and an aqueous based resist paint.
	Darrow discloses using a mask-spray method of applying resist material over a workpiece (Darrow col.  2 lines 30).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a mask-spray method as taught by Darrow to apply the resist in Lavalle, as modified by Fukazawa, because exchange of methods of applying the resist is prima facie obvious to provide the expected result of applying the resist in the appropriate areas. See MPEP 2144.07 and 2143B.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over LaVallee, as modified by Fukazawa and Darrow, as applied to claims 9 above, and further in view of Kim et al (US 2006/0060563 A1).
As to claims 10, LaVallee, as modified by Fukazawa, fails to explicitly disclose wherein the resist material is an aqueous based resist paint
	Kim discloses an aqueous based resist paint (Abstract, claim 1) suitable for forming patterns (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a aqueous based resist paint as taught by Kim as the resist material in Lavalle, as modified by Fukazawa and Darrow, because it is economically friendly and excellent resistance from etching solutions ([0013]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795